Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because numeral reference (19) mentioned in the specification  is not shown in any of drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This application is in condition for allowance except for the following formal matters as mentioned in the current office action
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a monitoring device for monitoring the occurrence of an arc discharge in a box body of a dry-etching machine configured to dry-etch a display panel, the box body comprising at least one view window, the monitoring device comprising: a monitoring circuit, configured to monitor the occurrence of an are discharge in the box body in real time; and a signal processing circuit, configured to process a signal transmitted by the monitoring circuit, and determine whether an abnormal are discharge occurs; wherein the monitoring circuit comprises an infrared thermal imager and at least one monitoring probe, wherein the at least one monitoring probe is arranged at the at least one view window and electrically connected to the infrared thermal imager, and the infrared thermal imager is electrically connected to the signal processing circuit as recited in claim 1. Claims 2-10 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose an electrostatic chuck of a dry-etching machine configured to dry-etch a  display  panel, wherein the dry-etching machine comprises a box body configured to receive the display panel and a monitoring device configured for monitoring the occurrence of an are discharge in the box body, wherein the box body comprises the monitoring device comprises:  a view window, provided at a sidewall of the box body; a monitoring circuit, configured to monitor the occurrence of an are discharge in the box body in real time ; a signal processing circuit, configured to process signal transmitted by the monitoring circuit, and determine whether an abnormal are discharge occurs: wherein the monitoring  circuit comprises 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Waldmann et al (Pat# 9,543,171) disclose Auto-correction Of Malfunctioning Thermal Control Element In A Temperature Control Plate Of A Semiconductor Substrate Support Assembly That Includes Deactivating The Malfunctioning Thermal Control Element And Modifying A Power Level Of At Least One Functioning Thermal Control Element.
Savas et al (Pg-Pub # 2011/0005682 A1) disclose Apparatus For Plasma Processing.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867